OFFICE   OF   THE   ATTORNEY     GENERAL       Oi   TEXAS




Hono~ab&& A. W. M~ddova, Dire&m
Texas Aei'onautiosComulsslon
Aus tin, Texas
                                  Oplnloa   no.    o-7533
                                  Rer   Whether seaplanes are pro-
                                        hibited from landing on
                                        pub110 waters ahd mtifioial
                                        inland lakes


         Please refer to your letter of Deoember 2, 1946,
requesting the following opinion frcm this depazQeat:
       will you ~~Q~EIQturniah thiS kBIIiIi8SiOIl
                                                with
       an opinion as to whether or not there are any
       State laws prohibiting aeaplaaea from landing
       on pub110 waters or artif'ioialinland lakes
       such a8 Poasua Kingdan Lake, Buoharnm, Lake
       Texhoma and sny of the other lakes built and
       controlled by the different authorltleS.
       'Also, please give us your opinion a8 to whether
       or not oountg lava would afi'ectthe use of these
       bodies of   water   as landing faailities."
          In answer to your first inquiry, you are advised
that   we have
             osmful~y  searohed the atstutea of this State
and find no aot of the Legislature prohibiting in express
terms seaplanes f'romlanding ou publia bodies of water.
          While the faotual oircmstances giving rise to
your inquiry are not dsteiled and it would be idle to
speculate on eittmtions that tnightarise, Ye do deem it
pertinent to advise that there are statutes of this State
whioh might conceivably be violated by the aot or landing
a seaplane on a public body of water. For example, we call
your attention to Chapter 285 of the Buts oi the Regular
Session of the 48th Legislature, 1943, Artlale 6gEb,
Honorable A. W. Meadows - Page 2


Vernon's Annotated Penal Code, which makes It unlavful to
"pollute"any publio body or surfaoe water or this State,
This statute defines the term "pollute"as,
     II . .permittlngto reach'or be lntroduoed Into
     a& public body of surface water or this State any
     substance,material or thing in such quantity
     that the &aid water Is thereby rendered unfit for
     one or more of the beneflolal uses for vhloh such
     water was fit or sultable prior to the lntroduotlon
     of suah substance,mstsrlsl or thing, or is there-
     by rendered harmful to public health, game birds
     or game animals, fish or other'edibleaquatic ani-
     mals, or endangers any vhaFf, or endan ers or
     hinders the operation of any boat___ga_
                                       or ren era- ln-        ~:~'.
     sanitary= unolean any bathing beach." (Rmphasis        ~: '~;.:
     Supplied)
          While ve do not believe you had reference to the      '~::'
"pollution"ststute in your opinion request, It is oon-
oelvable that the landing of a seaplane may, under the faots
or a particular case, "endanger or hinder the operation of'
any boat".
          This department has not been advised whether or
not any of the pertinent lake.authorltles,such as the
Brazes River Conservationand Realaaation  Dlstrlot or the
Lover Colorado River Authority, have any rules or regulations
relative to the use of lakes under the ooatrol of suoh
authorities by seaplanes: It Is also aonaelvable thst the
State Parks Board, the State Game, Fish end Oyster Com-
mlsslon, or agencies of'the Federal Government, may have
rules and regulations on the subject. Should you rind suoh
to be the case, ve should be glad to give you the benefit
of our opinion in respeot thereto.
          In answer to your seaond question, you are advised
that there are no "county laws" as distinguished from acts
of the Leglalature.ln this State, and that we have been un-
able to find any "local or speolal" laws Of the Legislature
pertinent to your lnqulry.
                                   Very truly yours

                /'         ATTbRREYGENZRALOF,fl!KKAS




3m:jt